DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vobach (US 4707996) in view of James (EP 2667116).
Regarding claim 7,
Referring to Figs. 1, 3, Vobach teaches a cooling system comprising: a compressor 12 configured to pressurize carbon dioxide (see col 9, line 1) to form pressurized carbon dioxide (see col 7, lines 2-4); a mixer 11 provided downstream from the compressor 12 and configured to generate a mixed refrigerant in which the pressurized carbon dioxide and a solvent in a liquid state are mixed (see col 7, lines 8-13, 28-39); a separator 31 provided downstream from the mixer (e.g. as the mixed refrigerant flows from the mixer 11, downstream through heat exchanger 10, and then downstream to separator 31) and configured to separate carbon dioxide in a gas state from the mixed refrigerant (see col 7, lines 28-39); a heat exchanger 10 configured to exchange heat between the mixed refrigerant cooled through depressurization (e.g. via expansion valve 16) and a fluid to be cooled (e.g. a working fluid flowing through conduit 22, see col 7, lines 28-44); and a second heat exchanger 85 configured to cool the pressurized carbon dioxide or the mixed refrigerant using vaporized carbon dioxide or the mixed refrigerant (e.g. wherein carbon dioxide compressed by compressor 12 is cooled via a mixed refrigerant exiting mixer 11).
Vobach does not teach a depressurization apparatus configured to depressurize the pressurized carbon dioxide, the depressurization apparatus including a valve; such that the mixer is provided downstream from the depressurization apparatus, and the mixer is provided downstream from the depressurization apparatus and configured to generate a mixed refrigerant in which the pressurized carbon dioxide, which is depressurized and a solvent in a liquid state are mixed. 
Referring to Fig. 2, James, directed to a cooling system utilizing carbon dioxide and a carrier medium, teaches a depressurization apparatus (e.g. quality control valve 22, see par. 25) configured to depressurize a stream of carbon dioxide 3, the depressurization apparatus including a valve (e.g. quality control valve 22, see par. 25), such that a mixer 2 is provided downstream from the depressurization apparatus. 
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Vobach by James (e.g. and thereby forming a system comprising a depressurization apparatus configured to depressurize the pressurized carbon dioxide, the depressurization apparatus including a valve; such that the mixer is provided downstream from the depressurization apparatus, and the mixer is provided downstream from the depressurization apparatus and configured to generate a mixed refrigerant in which the pressurized carbon dioxide, which is depressurized and a solvent in a liquid state are mixed) with the motivation of regulating the flow rate of a supplied carbon dioxide stream (see James, par. 25) and thereby regulate the cooling capacity within the system (see James, par. 25). 
Response to Arguments
Previously entered objections to the specifications and drawings are withdrawn. Previously entered claim interpretations under 35 USC 112 are withdrawn. Previously entered rejections under 35 USC 112 are withdrawn. Applicant's arguments filed 3/7/2022 have been fully considered but they are not persuasive. Applicant argues that Vobach does not teach a separator provided downstream from a 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rojey teaches a cooling system using carbon dioxide and a solvent.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE S TANENBAUM whose telephone number is (313)446-6522. The examiner can normally be reached M-F 11 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steve S TANENBAUM/Examiner, Art Unit 3763